Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
1.	This Action is in response to applicant’s Response After Final, filed on 05/19/2021.
2.	Claims 1-20 are pending.
Response to Arguments
4.	Applicant’s arguments filed on 05/19/2021 have been carefully considered and are deemed to be fully persuasive. The Terminal Disclaimer filed on 05/07/2021 has been accepted. Therefore the Double Patenting rejection of claims 1-20 is respectfully withdrawn. 
Allowable Subject Matter
5.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Yang et al. (USPUB# 2015/0350143 A1) teaches an electronic device with a touch-sensitive surface and display can execute a messaging application. In the messaging application, swipe options can be displayed for messages and threads. Swipe options correspond to actions that can be taken on the messages or threads. Messages and threads can be associated with notification rules as well as be ignored. Composition interfaces and messages can be displayed simultaneously in the messaging application. The messaging application can display a conversation view of a message thread with a common header that can include subject information and names 
Jobs et al. (USPUB# 2008/0122796 A1) teaches a computer-implemented method for use in conjunction with a computing device with a touch screen display comprises: detecting one or more finger contacts with the touch screen display, applying one or more heuristics to the one or more finger contacts to determine a command for the device, and processing the command. The one or more heuristics comprise: a heuristic for determining that the one or more finger contacts correspond to a one-dimensional vertical screen scrolling command, a heuristic for determining that the one or more finger contacts correspond to a two-dimensional screen translation command, and a heuristic for determining that the one or more finger contacts correspond to a command to transition from displaying a respective item in a set of items to displaying a next item in the set of items.
Fleizach et al. (USPUB# 2010/0309147) teaches an accessibility method is performed by an electronic device with a display and a touch-sensitive surface. The method includes: displaying a plurality of user interface elements on the display; in response to detecting a first user interface navigation gesture by a finger on the touch-sensitive surface, navigating in the plurality of user interface elements in accordance with a current navigable unit type; in response to detecting a first user interface navigation setting gesture on the touch-sensitive surface: changing the current navigable unit type from the first navigable unit type to a second navigable unit type; 
Yang, Jobs, Fleizach and other prior arts do not singularly or in combination disclose the limitations "displaying a first plurality of message tiles in a vertical list on the visual display of the user device, the first plurality of message tiles being associated with a first portion of the graphical display; detecting a gesture from a user of the user device while displaying the first plurality of message tiles in the vertical list on the visual display of the user device, wherein the gesture includes a touch input on a surface of the visual display corresponding to a second portion of the graphical display different from the first portion of the graphical display; and in response to detecting the gesture, changing the display of the first plurality of message tiles in the vertical list to display a second plurality of message tiles associated with the second portion of the graphical display." in independent claim 1 and similarly in independent claims 12 and 17. These limitations in combination with the remaining claim limitations provide a unique way for users to directly manipulate designs for emails in an email application using gestures from the user thereby improving the users interaction with an email application, as disclosed in the applicant’s specifications (paragraphs [0003-0005] and [0042). 
Dependent claims 2-11, 13-16 and 18-20 are allowed based on their dependencies on their respective independent claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(Fleizach ‘508) teaches an electronic device presents a first user interface element of a first type and a second user interface element of a second type. In a sighted mode, the device detects a first interaction with the first user interface element, and performs an operation in accordance with sighted-mode gesture responses for the first user interface element. The device detects a second interaction with the second user interface element, and performs an operation in accordance with sighted-mode gesture responses for the second user interface element. In an accessible mode, the device detects a third interaction with the first user interface element, and performs an operation in accordance with accessible-mode gesture responses for the first user interface element. The device detects a series of interactions with the second user interface element; and, for each interaction, performs an operation in accordance with the sighted-mode gesture responses for the second user interface element.

DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443